Filed 8/25/22 P. v. Ware CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                      F083777, F083778
             Plaintiff and Respondent,
                                                                              (Super. Ct. Nos. MCR071858,
                    v.                                                                MCR072236)

 DAKOTA T. WARE,
                                                                                          OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Madera County. Dale J. Blea,
Judge.
         Erica Lynn Gambale, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Hill, P. J., Franson, J. and Snauffer, J.
                            STATEMENT OF APPEALABILITY
       Ware appeals from a final judgment which disposes of all issues between the
parties pursuant to Penal Code section 1237 and California Rules of Court, rule 8.304(b).
                                STATEMENT OF THE CASE
       On September 10, 2021, in Superior Court case number MCR071858, Ware was
charged by felony complaint with possession of a drug while armed with a loaded
operable gun (Health & Saf. Code, § 11370.1, subd. (a); count 1), possession of a firearm
by a felon (Pen. Code,1 § 29800, subd. (a)(1); count 2), and receiving a stolen vehicle
(§ 496d, subd. (a); count 3).
       On October 29, 2021, in Superior Court case number MCR072236, Ware was
charged by felony complaint with unlawful vehicle taking with a prior conviction (Veh.
Code, § 10851; § 666.5, subd. (a), count 1) and receiving a stolen vehicle (§ 496d,
subd. (a); counts 2 & 3).
       On November 9, 2021, Ware entered guilty pleas in both cases. In case number
MCR071858, Ware pleaded guilty to count 1. In case number MCR072336, Ware
pleaded guilty to count 1 and admitted the prior conviction. The remaining counts were
dismissed pursuant to the plea agreements.
       On December 10, 2021, Ware was sentenced to four years state prison pursuant to
those plea agreements; the middle term of three years as to case number MCR017858
plus one year consecutive (one-third the middle term) for case number MCR072236.
       On January 12, 2022, Ware filed a notice of appeal in both cases.
                                 STATEMENT OF FACTS2



       1   All statutory references are to the Penal Code unless otherwise stated.
       2 On November 9, 2021, Ware pleaded guilty in two separate cases. He stipulated
to a factual basis in each case. The summary of facts here was taken from the probation
reports filed in each case.


                                               2.
       On September 9, 2021, Madera County Deputy Sheriff T. Rodriguez contacted the
occupants of a vehicle. Ware was the driver. It was determined that the passenger,
Samantha Pate, had an active bench warrant. Pate was arrested pursuant to that warrant.
Ware advised Rodriguez that he had a small baggie of methamphetamine in the center
console. A search of the vehicle revealed a backpack behind the driver’s seat containing
a handgun. When questioned, Ware denied knowing about the gun and claimed it must
have been left inside the vehicle when he purchased it about three weeks prior. Ware told
Rodriguez the gun did not belong to Pate.
       On October 12, 2021, Madera County Deputy Sheriffs C. Robertson and Johnson
were advised to be on the lookout for a stolen 1982 Ferrari. On October 26, 2021, they
received a tip from a citizen that the vehicle, along with additional stolen trailers, might
be located at or near a residence on Valentine in Fresno. Robertson and Johnson drove to
the Valentine address and saw a Sunbelt Rentals trailer on a large parcel of land nearby.
They contacted a Sunbelt Rentals manager who reached out to the renting party and
learned the trailer had been stolen. The Sunbelt Rentals manager advised the officers that
the stolen trailer was equipped with a GPS tracker; the GPS tracker indicated the trailer
was in the area where the officers had seen it.
       After obtaining a search warrant, Robertson and Johnson opened the trailer and
discovered the stolen Ferrari inside. A search of the residence on Valentine near where
the trailer was discovered revealed several articles of mail addressed to Ware inside a
bedroom that also contained a floor jack from the Ferrari and license plates from both the
Ferrari and the trailer. When questioned, Ware said he was not familiar with that
residence. He stated that he was driving a truck when he noticed the trailer and took it.
Once home, he opened the trailer and discovered the Ferrari. Ware then sold the trailer to
an unknown male.




                                              3.
                            APPELLATE COURT REVIEW
       Ware’s appointed appellate counsel has filed an opening brief that summarizes the
pertinent facts, raises no issues, and requests this court to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) The opening brief also
includes the declaration of appellate counsel indicating appellant was advised he could
file his own brief with this court. By letter on June 14, 2022, we invited Ware to submit
additional briefing. To date, he has not done so.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Ware.
                                      DISPOSITION
       The judgment is affirmed.




                                              4.